DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-34 are objected to because of the following informalities:  claim 1, line 5-6 recites “with instructions scan” which should be “with instructions to scan.”  Claim 30, line 2 recites “configured resect tissue” which should be “configured to resect tissue.” Claim 31, lines 1-2 recite “the transducer array configured to” which should be “the transducer array is configured to.” Claim 26 recites “a limbus of to increase” which is grammatically incorrect. Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 18 relies on the transducer and the processor to be configured to focus the spot to a plurality of locations to soften the tissue with an increase in temperature of no more than about five degrees Centigrade.  Claim 19 is a substantial duplicate as it relies on the system, which is defined as comprising an ultrasound transducer array and a processor, in claim 1, to perform the same function. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 20, it is unclear as to how “the increase” could be measured pre-operatively as the increase light scatter is as a result of operating the ultrasound array and therefore wouldn’t be present pre-operatively.
The terms "about" in claims 1, 3, 7, 17-24 and 28 and “substantial” in claim 20 and “substantially” in claims 22 and 23 are relative terms which renders the claims indefinite.  The terms "about," “substantial” and “substantially” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 discloses “about 10 Mega Pascal (MPA) to about 80 MPA” as well as “more than about 50 degrees Centigrade”.  The written description does not provide upper and lower bounds for what is considered to be “about” 10 MPA to “about” 80 MPA.  It is unclear as to what the bounds of the range would be considered.  Similarly, the written description does not provide upper and lower bounds for what is considered to be “about” 50 degrees Centigrade.  It is unclear as to what the bounds of “more than about” would be considered.
Claim 3 discloses “about” 0.1% to 1%.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 7 discloses “about” 750 kHz to “about” 25 MHz.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 17 discloses “about” 10MPA to “about” 50 MPA.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 18 discloses “about” five degrees Centigrade.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 19 discloses “about” five degrees Centigrade.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 20 discloses at least “about” 5% and no more than “about” 5% as well as inducing “substantial” increase.  The written description does not provide upper and lower bounds for what is considered to be “about” and “substantial.”  It is unclear as to what the bounds of the ranges would be considered.
Claim 21 discloses “about” 1% to “about” 50% and “about” one week post treatment.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 22 discloses “about” 0.05 pre-operatively.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 23 discloses “about” 0.01 pre-operatively.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claims 22 and 23 disclose “substantially” changing the index of refraction.  
Claim 24 discloses “about” 1% to “about” 50%.  The written description does not provide upper and lower bounds for what is considered to be “substantially.”  It is unclear as to what the bounds of the range would be considered.
provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 28 discloses “about” 50 degrees C.  The written description does not provide upper and lower bounds for what is considered to be “about.”  It is unclear as to what the bounds of the range would be considered.
Claim 1 recites the limitation "the HIFU beam" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the ultrasound beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the focused spot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the imaging system" and “the UBM” in line 1 and “the display” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “the display” in line 1 and "the image" in lines 2 and 5 and “the focused HIFU beam” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the image" in line 2 and “the plurality of targeted tissue regions in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations “the imaging system” in line 1 and "the real time image" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the imaging system” in line 4 and “the ultrasound imaging system” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ultrasound beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the ultrasound beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 recites the limitation "the spot" in lines 2, 2 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the ultrasound beam" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11, 17-19, 21-26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound Destruction of Soft Tissue: Working Mechanisms and Physiological Effects).
Regarding claims 1, 3 and 17, Horn et al disclose a system for treating tissue of an eye (abstract), the system comprising: an ultrasound transducer array configured to generate a plurality of high intensity focused ultrasound (“HIFU”) pulses (abstract, col.11, ll.38-49, col.14, ll.24-35); and a processor coupled to the ultrasound transducer array, the processor configured with instructions to scan the plurality of pulses to a plurality of locations to treat the tissue of the eye, wherein the processor is configured with instructions to treat the eye with the HIFU beam to soften the tissue with a temperature increase to more than about 50 degrees Centigrade (softening - col.9, ll.64-67, focus on regions within the eye, about 50 C, phased array 
However, Hoogenboom et al teach in the same medical field of endeavor, HIFU pulses comprising a negative acoustic pressure within a range from about 10 Mega Pascal (MPA) to about 80 MPA; to focus a spot to provide a negative pressure within a range from about 10 MPA to about 50 MPA (pgs.1502-1504, High Intensity Histotripsy, Fig.2, Table 1 - -20 MPA); and wherein a duty cycle of the plurality of pulses within the target region is within a range from about 0.1% to 1% (table 1, less than 1%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HIFU treatment of the eye of Horn et al with a negative acoustic pressure within a range from about 10 MPA to about 80 MPA and a duty cycle within a range from about 0.1% to 1% of Hoogenboom et al as it would provide an optimum negative peak pressure for HIFU pulses for treatment of soft tissue with limited thermal damage (abstract, pgs.1502-1504).
Regarding claims 2, 22 and 23, Horn et al disclose wherein the tissue comprises transparent tissue and the processor is configured with instructions to scan the ultrasound beam to the plurality of locations to soften the tissue without opacifying the tissue (col.8, ll.41-49, the lens of an eye is a transparent structure as noted in col.5, ll.17-19 and there is no mention of any opacifying of the lens tissue, col.7, ll.54-63 discloses producing insignificant 
Regarding claim 4, Horn et al as modified by Hoogenboom fail to explicitly disclose a range from 50 micron to 200 micron.
However, Horn et al disclose wherein the focused spot comprises a cross-sectional size is 250 microns (col.7, ll.51-53) which is substantially close to 200 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cross-section size of 250 microns of Horn et al with 50 micron to 200 micron since Horn teaches a size of 250 microns and when the general conditions of a claim are disclosed by the prior art, it is not invention to discover an optimum or workable range by routine experimentation. 
Regarding claim 5, Horn et al disclose wherein the processor and the transducer array are configured to overlap the plurality of pulses at the plurality of locations (col.11, ll.27-49, the 
Regarding claim 6, Horn et al disclose wherein the processor and transducer array are configured to deliver the plurality of pulses to the plurality of locations without overlapping (col.11, ll.27-49, different zones, e.g. zones 1 and 3).
Regarding claim 7, Horn et al disclose wherein the HIFU comprises frequencies within a range from about 750 kHz to about 25 MHz (col.14, ll.7-23 including 1.7 MHz).
Regarding claim 8, Horn et al disclose wherein the transducer array and processor are configured to provide a plurality of pulses to a plurality of separate treatment regions separated by a distance (col.14, ll.24-35) and wherein a duty cycle of each of the plurality of separate treatment regions comprises a duty cycle less than a duty cycle of the transducer array and wherein the plurality of separate regions comprises a first treatment region receiving a first plurality of pulses and a second treatment region receiving a second plurality of pulses, wherein the treatment alternates between the first plurality of pulses to the first region and the second plurality of pulses to the second region to decrease a duty cycle of each of the plurality of treatment regions relative to the duty cycle of the transducer array in order to decrease treatment time of the first region and the second region (a duty cycle is simply the amount of time it is ON vs OFF, the decrease in the duty cycle, as claimed, is simply a result of the treatment alternating between the first and second plurality of pulses, similarly recited by zones 1, 2 and 3 of Horn – col.11, ll.27-49).
Regarding claim 11, Horn et al disclose wherein the display and the processor are configured to show a plurality of targeted treatment regions on the image of the eye on the 
	Regarding claims 18 and 19, Horn et al disclose wherein the system including  the transducer and the processor are configured to focus the spot to a plurality of locations to soften the tissue with an increase in temperature (col.9, ll.64-67), but fail to explicitly disclose an increase in temperature of no more than about five degrees Centigrade.
	However, Hoogenboom teaches the HIFU pulses produces negligible heating (p.1502, High-Intensity Histotripsy).
	It would have been obvious to one of ordinary skill in the art to modify the invention to provide the increase in temperature of Horn et al to be no more than about 5 degrees Centigrade of Hoogenboom as it would prevent unnecessary damage to the region of interest as set forth in Horn and Hoogenboom.
Regarding claims 21 and 24, Horn et al disclose wherein the processor and the transducer array are configured to decrease a modulus of the tissue (col.11, ll.50-57) without inducing an opacification of the treatment region (col.8, ll.41-49, the lens of an eye is a transparent structure as noted in col.5, ll.17-19 and there is no mention of any opacifying of the lens tissue, col.7, ll.54-63 discloses producing insignificant damage surrounding the treatment area which is equivalent to no significant opacifying of the tissue) and wherein the decrease in modulus remains stable for at least about one week post treatment (col.8, ll.3-6 - permanent), 
	However, Horn et al specifies the decrease of the modulus is sufficient to melt the tissue structure (col.9, ll.64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decrease in modulus of the tissue of Horn with about 1% to about 50% since Horn et al teaches the change in structural integrity is sufficient to melt the tissue and when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation.
Regarding claim 25, Horn et al disclose wherein the processor and transducer array are configured to focus the beam to a plurality of locations in a three dimensional pattern in the eye and wherein the transducer array is configured to focus the beam to a plurality of different locations along an axis of propagation along the ultrasound beam and a plurality of different locations transverse to the ultrasound beam to define a three dimensional treatment region (different depths along entire circumference - col.11, ll.38-49, direct treatment to any combination of target tissue zones – col.14, ll.7-35).
Regarding claim 26, Horn et al disclose wherein the processor is configured with instructions to soften a lens of the eye to increase accommodation of the eye (increased accommodative amplitude – col.10, ll.29-34); and wherein the processor is configured with instructions to soften a sclera of the eye (col.9, l.6).
Regarding claim 28, Horn et al disclose wherein the processor is configured with instructions to treat refractive error of the eye with heating, the refractive error comprises 
Regarding claim 29, Horn et al disclose a patient coupling structure configured to couple the eye to the ultrasound array (col.12, ll.7-10).
Regarding claim 30, Horn et al disclose wherein the processor and the transducer array are configured to resect tissue with a three dimensional resection pattern (different depths along an entire circumference - col.11, ll.38-49, sub-surface tissue can be destroyed – col.14, ll.7-35).
Regarding claim 31, Horn et al disclose wherein the processor and transducer array are configured to spongify tissue, to microperforate tissue, and to emulsify tissue (the HIFU processor provides softening and melting of the tissue – col.9, ll.64-67).
Regarding claim 32, Horn et al disclose wherein the processor and the transducer array are configured to heat the tissue to greater 50 degrees centigrade to provide thermal treatment (col.14, ll.7-35).
Regarding claim 33, Horn et al disclose wherein the processor and the transducer array are configured to provide a focused sub-surface treatment selected from the group consisting of myopia, hyperopia, astigmatism, presbyopia, spherical aberration, keratoconus (KCN), phacoemulsification, infective keratitis (IK),CNV, cyclo-sonocoagulation, glaucoma, floaters, vitreolysis/vitrectomy, lens epithelial cell (LEC) lysis, capsulorhexis, glistenings, tumor, sonothrombolysis/vascular obstruction, posterior corneal surface reshaping, posterior capsular 
Regarding claim 34, Horn et al disclose wherein the processor and the transducer array are configured to direct the ultrasound beam through a tissue of the eye selected from the group consisting of a pupil, an epithelium, a conjunctiva, an iris, a capsule of a lens, a sclera, and a cornea (zone ranges from about 300 microns to 1.3 mm internal to the outer sclera - col.11, ll.38-49).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound Destruction of Soft Tissue: Working Mechanisms and Physiological Effects) as applied to claims 1 and 8 above, and further in view of Aptel et al (Treatment of glaucoma with high intensity focused ultrasound).
Regarding claims 9 and 10, Horn et al disclose a display coupled to the processor to show the image of the eye during treatment (a display is inherent with image guidance - col.12, ll.42-64).  Horn as modified by Hoogenboom et al fail to explicitly disclose further comprising: an imaging system to view an image of the eye during treatment, the imaging system comprising an ultrasound bio-microscopy (UBM) system; and wherein the imaging system comprises the UBM and wherein the ultrasound transducer array and the UBM are arranged to detect field perturbation of the HIFU beam within a field of view of the UBM.
However, Aptel et al teaches in the same medical field of endeavor, further comprising: an imaging system to view an image of the eye during treatment, the imaging system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image guidance of Horn et al as modified by Hoogenboom et al with an ultrasound bio-microscopy as it would provide a detailed imaging and guidance of the eye as set forth in Aptel et al.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound Destruction of Soft Tissue: Working Mechanisms and Physiological Effects) as applied to claim 1 above, and further in view of Goldshleger et al (2013/0158530).
Regarding claim 12, Horn et al disclose a display coupled to the processor to show the image of the eye prior to treatment (a display is inherent with image guidance - col.12, ll.42-64), but fail to explicitly disclose wherein the processor is configured with instructions to receive user inputs to define the plurality of targeted tissue regions on the image of the eye prior to treatment with the ultrasound pulses.
However, Goldshleger teaches in the same medical field of endeavor, wherein the processor is configured with instructions to receive user inputs to define the plurality of targeted tissue regions on the image of the eye prior to treatment with the ultrasound pulses (display 270, processor 250, fig.7, [0090]; modification by user [0110];[0117];[0128]).

Regarding claim 13, Horn et al as modified by Hoogenboom et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the processor is configured with instructions to register the plurality of target tissue regions defined prior to treatment with a real time image of the eye acquired during the treatment and to show the target tissue regions of the eye in registration with the real time image of the eye.
However, Goldshleger teaches in the same medical field of endeavor, wherein the processor is configured with instructions to register the plurality of target tissue regions defined prior to treatment with a real time image of the eye acquired during the treatment and to show the target tissue regions of the eye in registration with the real time image of the eye ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image prior to eye treatment of Horn et al as modified by Hoogenboom et al with registering the plurality of targeted tissue regions as it would provide timely and actionable feedback for the treatment as set forth in Goldshleger ([0110]).
Regarding claim 14, Horn et al as modified by Hoogenboom et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the imaging system is aligned with the ultrasound transducer array, and wherein the processor comprises instructions to direct the plurality of pulses to the plurality of treatment regions in response to registration 
However, Goldshleger teaches in the same medical field of endeavor, wherein the imaging system is aligned with the ultrasound transducer array, and wherein the processor comprises instructions to direct the plurality of pulses to the plurality of treatment regions in response to registration of the real time image of the eye with the image of the eye in response to movement of the eye ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image prior to eye treatment of Horn as modified by Hoogenboom et al with registering the plurality of targeted tissue regions as it would provide timely and actionable feedback for the treatment as set forth in Goldshleger ([0110]).
Regarding claim 15, Horn et al disclose wherein the processor is configured to scan the ultrasound beam to the plurality of locations through an optically non-transparent region of the eye, the region comprising one or more of an iris, a sclera or a limbus of the eye and wherein the imaging system comprises the ultrasound imaging system and wherein the plurality of treatment regions are visible on the display and imaged with the ultrasound imaging system through the optically non-transparent region of the eye (col.11, ll.38-49, col.13, ll.9-23) and wherein the target tissue region comprises transparent tissue (col.8, ll.41-49, the lens of an eye is a transparent structure as noted in col.5, ll.17-19).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound  as applied to claim 1 above, and further in view of Prater et al (2008/0276695).
Regarding claim 16, Horn et al disclose wherein the processor is configured to scan the ultrasound beam to a plurality of locations and wherein the transducer array comprises a phased array configured to scan the ultrasound beam to the plurality of locations (col.13, ll.37-45), but fail to explicitly disclose an actuator coupled to the ultrasound array to scan the ultrasound beam to the plurality of locations.
However, Prater et al teach in the same medical field of endeavor, an actuator coupled to the ultrasound array to scan the ultrasound beam to the plurality of locations ([0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phased array of Horn et al as modified by Hoogenboom et al with an actuator coupled to the ultrasound array as it would guide the direction of the outgoing ultrasonic wave as set forth in Prater et al ([0052]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound Destruction of Soft Tissue: Working Mechanisms and Physiological Effects) as applied to claim 1 above, and further in view of Wegener et al (Photography of the anterior eye segment according to Scheimpflug’s principle: options and limitations – a review).
Regarding claim 20, Horn et al disclose wherein the processor and the ultrasound array are configured to decrease a modulus of the tissue without substantial increase in light scatter of the tissue (col.9, ll.64-67, col.11, ll.50-57).  Horn as modified by Hoogenboom et al fail to explicitly disclose wherein the increase light scatter of the tissue is increased by no more than 
However, Wegener et al teach in the same medical field of endeavor, wherein the increase light scatter of the tissue is increased by no more than about 5% as measured with a Scheimpflug camera and whrein the increase is measured pre-operatively and post-operatively (monitoring of therapeutic (side-)effects for assessment of ocular safety, Clinical Studies, p.150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the decrease in modulus of tissue of Horn et al as modified by Hoogenboom et al with measuring an increase of light scatter of no more than about 5% as measured with a Scheimpflug camera of Wegener et al as it would provide controlling the quality and outcome of surgical interventions as set forth in Wegener et al (p.150).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (6,679,855) in view of Hoogenboom et al (Mechanical High-Intensity Focused Ultrasound Destruction of Soft Tissue: Working Mechanisms and Physiological Effects) as applied to claim 1 above, and further in view of McCary et al (2014/0074013).
Regarding claim 27, Horn et al as modified by Hoogenboom et al disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the processor is configured with instructions to treat floaters of the eye.
However, McCary teaches in the same medical field of endeavor, wherein the processor is configured with instructions to treat floaters of the eye (using vibration to remove the vitreous material, i.e., floaters [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROCHELLE D TURCHEN/             Primary Examiner, Art Unit 3793